DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the limitation “an average Si concentration of 1.07 % by mass” is recited in line 6, it is unclear what the “% by mass” is based on (e.g., the total mass of the Al-coated layer, the total mass of the surface layer portion of the Al-coated layer, the total mass of 
Regarding dependent claims 3-4 and 8, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP 2013-166978) (Hattori).
The examiner has provided a machine translation of JP 2013-166978 Abstract and Description. The citation of prior art refers to the provided machine translation.
In reference to claims 1, 3-4 and 8, Hattori teaches a surface-treated steel having an Al-based plating layer ([0001]) (corresponding to an Al-coated steel sheet). The Al-based plating layer is formed on the surface of a base steel sheet ([0018]) (corresponding to a base steel sheet having on a surface thereof an Al-coated layer). The average thickness of the Al-based plating layer is controlled to be 15 µm or more ([0022]) (corresponding to an Al-coated layer having an average thickness of 7 µm or more; the average thickness of the Al-coated layer is 20 µm or more).
Hattori teaches a range of the average thickness which overlaps the presently claimed range.
Hattori differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the presently claimed invention to have selected from the overlapping 
Hattori further teaches the Al-based plating layer is provided on the surface of the base steel sheet via an Al-Fe-Si-based alloy layer, each of FIG. 1 to FIG. 7 disclose the Al-Fe-Si-based alloy layer 2 is continuous (corresponding to a continuous Al-Fe-Si based alloy layer intervening therebetween).
Hattori further teaches a heat treatment after hot-dip Al-based plating, wherein the Si content in the molten Al-based plating bath is 3.0 to 15.0% by mass ([0027]; [0033]) (corresponding to the Al-coated layer is obtained by modifying a hot-dip Al based alloy plated layer containing Si through a heat treatment; the Al-coated layer is obtained by modifying a hot-dip Al based alloy plated layer formed by using a hot-dip Al based alloy plating bath having a Si content of 1.5% by mass or more and 3.0 % by mass or less through a heat treatment).
Hattori further teaches the heat treatment condition includes a heating temperature in the range of 250 to 570 ºC and a holding time in the range of 0.5 to 50 hours ([0035]). Hattori discloses a process for producing the surface-treated steel sheet substantially identical to the process disclosed in the instant application’s Specification at paragraphs [0040], [0046] and Table 3 including modifying a hot-dip Al based alloy plated layer containing Si through a heat treatment.
Given that the surface-treated steel sheet of Hattori is substantially identical in structure and produced by a substantially identical process as the presently claimed Al-coated steel sheet, as set forth above, it is clear that the surface-treated steel sheet of Hattori would inherently have total reflection characteristics and corrosion resistance as well as inherently form a surface layer portion of the Al-coated layer extending from the surface thereof to a depth of 3 µm and 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claims 1, 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP 2013-166977) (Hattori‘977).
The examiner has provided a machine translation of JP 2013-166977 Abstract and Description. The citation of prior art refers to the provided machine translation.
In reference to claims 1, 3-4 and 8, Hattori‘977 teaches a hot-dip Al-plated steel sheet ([0001]) (corresponding to an Al-coated steel sheet). An Al-based plating layer is formed on the surface of a base steel sheet via an Al-Fe-Si based alloy layer ([0018]); each of FIG. 1 to FIG. 7 disclose the Al-Fe-Si-based alloy layer 2 is continuous (corresponding to a base steel sheet having on a surface thereof an Al-coated layer with a continuous Al-Fe-Si based alloy layer intervening therebetween). The average thickness of the Al-based plating layer is controlled to be 15 µm or more ([0022]) (corresponding to an Al-coated layer having an average thickness of 7 µm or more; the average thickness of the Al-coated layer is 20 µm or more).

Hattori‘977 differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by the Hattori‘977, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Hattori‘977 further teaches a heat treatment after hot-dip Al-based plating, wherein the Si content in the molten Al-based plating bath is 3.0 to 15.0% by mass ([0025]; [0029]; [0049]) (corresponding to the Al-coated layer is obtained by modifying a hot-dip Al based alloy plated layer containing Si through a heat treatment; the Al-coated layer is obtained by modifying a hot-dip Al based alloy plated layer formed by using a hot-dip Al based alloy plating bath having a Si content of 1.5% by mass or more and 3.0 % by mass or less through a heat treatment).
Hattori‘977 further teaches the heat treatment condition includes a heating temperature in the range of 250 to 570 ºC and a holding time in the range of 0.5 to 50 hours ([0033]). Hattori‘977 discloses a process for producing the surface-treated steel sheet substantially identical to the process disclosed in the instant application’s Specification at paragraphs [0040], [0046] and Table 3 including modifying a hot-dip Al based alloy plated layer containing Si through a heat treatment.
Given that the hot-dip Al-plated steel sheet of Hattori‘977 is substantially identical in structure and produced by a substantially identical process as the presently claimed Al-coated 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claims 1, 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (JP H06-207262) (Matsuo) taken in view of evidence by Hironaka et al. (JP 2007-297700) (Hironaka).
	The examiner has provided a machine translation of each of JP H06-207262 and JP 2007-297700 Abstract and Description. The citation of prior art in the rejection refers to the provided machine translations. 
In reference to claims 1, 3-4 and 8, Matsuo teaches a hot-dip galvanized layer made of an aluminum alloy, particularly an Al-Si based aluminum alloy on the surface of a substrate, corresponding to an Al-coated steel sheet, comprising a base steel sheet having on a surface thereof an Al-coated layer). The base material including the Al-Si-based aluminum alloy has high corrosion resistance ([0046]) (corresponding to an Al-coated steel sheet having corrosion resistance).
	Matsuo further teaches the thickness of the hot-dip galvanized layer is within the range of 10 to 500 µm ([0034]) (corresponding to an Al-coated layer having an average thickness of 7 µm or more; the average thickness of the Al-coated layer is 20 µm or more). The Al-Si based alloy contains from 1-15% Si and is melt-plated, the molten Al-Si based alloy will solidify on the base material and will then be subject to precipitation treatment ([0018]; [0032]-[0033]) (corresponding to the Al-coated layer is obtained by modifying a hot-dip Al based alloy plated layer containing Si through a heat treatment). Given that Matsuo teaches the Al-Si based alloy contains from 1-15 % Si, it is clear the plating bath will include 1-15% Si since the Si content of the plating layer reflects the composition of the plating bath as evidence by Hironaka paragraph [0017] (the Al-coated layer is obtained by modifying a hot-dip Al based alloy plated layer formed by using a hot-dip Al based alloy plating bath having a Si content of 1.5 % by mass or more and 3.0 % by mass or less through a heat treatment).
Matsuo teaches a range of the thickness of the hot-dip galvanized layer and Si content in the alloy plating bath which overlaps the presently claimed ranges.
Matsuo differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the presently claimed invention to have selected from the overlapping 
Matsuo further teaches after hot-dip-coating the Al-Si alloy a precipitation treatment at 200 to 550ºC for 0.5 to 24 hours is executed (Abstract; [0033]). Matsuo discloses a process for producing the far-infrared radiation member that is substantially identical to the process disclosed in the instant application’s Specification at paragraphs [0040], [0046] and Table 3 (i.e., including modifying a hot-dip Al based alloy plated layer containing Si through a heat treatment).
Given that the member of Matsuo is substantially identical in composition and produced by a substantially identical process as the presently claimed Al-coated steel sheet, as set forth above, it is clear that the member of Matsuo would inherently form a hot-dip galvanized layer having total reflection characteristics and a surface layer portion of the Al-coated layer extending from the surface thereof to a depth of 3 µm and consisting of an Al-Si alloy having an average Si concertation of 1.07 % by mass or less and an Al-Fe based intermetallic compound phase, and an area ratio of the Al-Fe based intermetallic compound phase occupying the surface of the Al-coated layer being 10% or less.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).



Response to Arguments
In response to amended claim 1, which recites an Al-coated steel sheet having a surface layer portion of a Al-coated layer “consisting of an Al-Si alloy having an average Si concentration of 1.07 % by mass or less and an Al-Fe based intermetallic compound phase”, it is noted that Kubota et al. (US 4,526,103) (Kubota) no longer meets the presently claimed limitations. Therefore, the previous 35 U.S.C. 103 rejection over Kubota are withdrawn from record. However, the amendment has necessitates a new set of rejections, as discussed above.
Applicant’s arguments with respect to claims 1, 3-4 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to amended claim 1, the previous 35 U.S.C. 112(a) rejection is withdrawn from record. However, the amendment has necessitated a new set of 35 U.S.C. 112(b) rejections, as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784